Citation Nr: 0402583	
Decision Date: 01/28/04    Archive Date: 02/05/04

DOCKET NO.  99-05 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an original rating greater than 10 percent 
for the residuals of an injury to the right toes, prior to 
April 8, 2003.  

2.  Entitlement to a rating greater than 20 percent for the 
residuals of an injury to the right toes, from April 8, 2003, 
on appeal from the initial grant of service connection.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

C. Crowley, Counsel

INTRODUCTION

The veteran has verified active service from November 1974 to 
April 1978.  

This case initially came to the Board of Veterans' Appeals 
(Board) from a June 1998 rating decision (RD) of the RO, 
which established service connection for the residuals of an 
injury to the right toes, and found that a 10 percent 
evaluation was warranted for degenerative changes to the 
right great toe.  

In September 1999, the veteran was afforded a video-
conference hearing before the undersigned Veterans Law Judge 
(formally "Member of the Board") sitting in Washington, 
D.C.  The case was next remanded to the RO in June 2000 for 
further development.  

In July 2000, the veteran appeared to raise several informal 
claims, including a claim for total disability compensation, 
based on individual unemployability, due to service connected 
disability (TDIU).  Although the other claims were addressed 
in a September 2003 RD, it does not appear that the TDIU 
issue has been adjudicated.  Thus, this issue is referred to 
the RO.  

FINDINGS OF FACT

1.  All relevant, identified, evidence necessary for the 
equitable disposition of the veteran's claim has been 
obtained.

2.  Residuals of an injury to the right toes consist of x-ray 
evidence of a healed fracture to the second right toe, with 
no resultant objective disability; and subjective complaints 
of right great toe pain, swelling, numbness and throbbing, 
which were medically determined to constitute a moderate foot 
disability, in an April 2003 VA examination.


CONCLUSIONS OF LAW

1.  The criteria for an increased original rating greater 
than 10 percent for the residuals of an injury to the right 
toes, prior to April 8, 2003, have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.40, 
4.45, 4.57, 4.63, 4.68, 4.70, 4.71a; Diagnostic Codes 5270, 
5271, 5272, 5273, 5274, 5262, 5276, 5277, 5278, 5279, 5280, 
5281, 5282, 5283, 5284 (2003).

2.  The criteria for a rating greater than 20 percent for the 
residuals of an injury to the right toes, from April 8, 2003, 
have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.40, 4.45, 4.57, 4.63, 4.68, 4.70, 
4.71a; Diagnostic Codes 5270, 5271, 5272, 5273, 5274, 5262, 
5276, 5277, 5278, 5279, 5280, 5281, 5282, 5283, 5284 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural considerations

There have been significant changes in veterans' law during 
the pendency of this appeal impacting the veteran's case.  
First, on November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.; see also 38 C.F.R. § 3.102, 3.156(a), 3.159, 
3.326(a).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

This is significant because the VCAA is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  VAOPGCPREC 11-2000 (Nov. 27, 2000).  Thus, 
the Board must first determine whether these new VCAA duties 
have been met in this case.  

VA has a duty to notify the veteran and his representative, 
if represented, of any information and evidence needed to 
substantiate a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. 
§ 3.159(b).  Information means non-evidentiary facts, such as 
the veteran's address and Social Security number or the name 
and address of a medical care provider who may have evidence 
pertinent to the claim.  38 C.F.R. § 3.159(a)(5).

In this case, VA has met the VCAA notification duties.  
Specifically, VA sent new claim and VCAA letters to the 
veteran in April 1998 and August 2003 that informed him of:  
(1) the evidence necessary to establish entitlement, and 
which portion of this evidence VA would get; (2) what portion 
he needed to obtain, see 38 U.S.C.A. § 5103(a) and 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); (3) what VA 
had already done on his claim; and (4) the VA laws and 
regulations governing his claim.  See also Pelegrini v. 
Principi, __ Vet. App. __, No. 01-0944 (Jan. 13, 2004) (when 
VA failed to demonstrate that absence of pre-AOJ-decision 
notice was not prejudicial to appellant; such pre-
adjudication notice must identify:  (1) information and 
evidence not of record necessary to substantiate the claim, 
(2) information and evidence that VA will seek to provide, 
(3) information and evidence that claimant is expected to 
provide, and (4) on remand VA must also request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim.)   

Although some of these elements were laid out with greater 
specificity during the continual evolution of the claim, when 
it became apparent recent submissions were not sufficient to 
grant, this continual assistance by VA is not a fatal flaw 
for several reasons, and absence of pre-AOJ-decision notice 
was not prejudicial to appellant in this case.  See 
generally, Bernard v. Brown, 4 Vet. App. 384 (1993); see also 
Conway v. Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) 
(CAVC erred in refusing to consider rule of prejudicial 
error; because there is no exemption for 38 U.S.C.A. 
§ 5103(a) notice requirements from the general statutory 
command in 38 U.S.C.A. § 7261(b)(2) that CAVC "take due 
account of the rule of prejudicial error.")  

First, the extraordinary delay inevitably caused by a remand, 
and potential ensuing prejudice, would outweigh any potential 
prejudice the appellant suffers from receiving VCAA 
information at incremental stages of the appeal.  Satisfying 
the strict letter holding in Pelegrini could be interpreted 
as requiring the Board to dismiss every case that was in any 
stage of the adjudication process prior to the passage of the 
VCAA or any of the Court's holdings interpreting those 
requirements, where those previously unarticulated timing 
standards were not met.  Taking such a strict approach to its 
logical conclusion would render a rating decision void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, strictly following Pelegrini might require that 
the entire rating process be reinitiated from the very 
beginning, and place the appellant at or near the end of the 
line of cases waiting to be adjudicated.  To do so serves no 
useful or beneficial purpose for the claimant, particularly 
in the case where he or she has been advised of his VCAA 
rights and responsibilities throughout the appellate process.  
If the claimant had nothing to submit after a general VCAA 
letter advising him of the elements discussed above, and 
advising him to call a toll free number with any questions he 
may have, after the rating action denying his claim and 
listing the evidence VA had considered, after the statement 
of the case is sent with additional information on the laws 
and regulations pertaining to his claim, and after the 
supplemental statement of the case, the Board finds it highly 
unlikely that he would have anything of relevance to submit 
at this stage of the appeals process or after his claim is 
further delayed by a remand for another VCAA letter to be 
sent to him.  

Even if the claim did not have to be re-adjudicated from the 
beginning, such delay occasioned by a remand serving no 
useful purpose would be prejudicial to the veteran's right of 
appeal to the Court.  See Soyini v. Derwinski, 1 Vet. App. 
540 (1991) (strict adherence to the requirement that the BVA 
articulate its reasons and bases does not "dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the [same unfavorable] result"); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided).  

This is because the facts in this case are not analogous to 
those in Pelegrini.  In Pelegrini, the Court found that the 
appellant was not informed of procedural issues which could 
significantly affect due process rights.  Pelegrini v. 
Principi, __ Vet. App. __, No. 01-0944 (Jan. 13, 2004).  This 
case is more consistent with Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when the factual evidentiary development is 
such that no reasonable possibility exists that [any] further 
assistance would aid the appellant in substantiating his 
claim, VCAA's duty to notify and duty to assist provisions 
are not applicable); see also Dela Cruz v. Principi, 15Vet. 
App. 143 (2001) (VCAA does not require remand where VA 
thoroughly discussed factual determinations leading to 
conclusion and evidence of record provides plausible basis 
for factual conclusions, and where development of the 
evidence was as complete as was necessary for a fair 
adjudication of the decedent's wife's claims, because the 
VCAA had not changed the benefit-of-the-doubt doctrine.) 

In particular, the notices that were sent to the veteran 
specifically informed him that additional evidence would be 
needed to substantiate his claim, and provided him with 
concrete examples of what the medical and other evidence must 
show, and also explained some of the best types of 
hypothetical evidence to submit.  In addition, the October 
1998 statement of the case (SOC) and the July 2003 
supplemental statement of the case (SSOC) informed the 
appellant of the type of evidence needed to substantiate his 
claims, provided him with the pertinent laws and regulations, 
as well as all applicable rating criteria and bases for an 
increased award.  The notice associated with those decisions 
also informed him what he needed to do, when he needed to do 
it, what VA had done, and his rights to have a hearing and 
representative.  

VA also has a duty to assist the veteran in obtaining 
relevant evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The RO has 
obtained all of his relevant service medical records, 
scheduled VA examinations, obtained clarifying information, 
38 C.F.R. §§ 4.70, 4.2, and obtained other indicated records 
concerning his claim.  In particular, relevant VA outpatient 
treatment records were obtained.  

Although the veteran testified that he also received private 
treatment for his knees, and he submitted a waiver, at that 
time, for this evidence that he was to later submit himself, 
he has not submitted any.  He was informed of this in the 
June 2000 Remand, but he still did not respond.  However, 
because that evidence is irrelevant to the issues in the 
instant appeal, no further action on this question is 
warranted or necessary.  There is no indication that relevant 
(i.e., pertaining to treatment for the claimed disability) 
records exist that have not been obtained.  Obviously then, 
no additional development need be conducted since either no 
additional evidence exists, or VA's duty to assist was not 
triggered by the veteran's failure to identify potentially 
relevant records, when specifically asked to do so.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991) (veteran cannot 
passively wait for [help] in circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence.) 

Therefore, the Board finds that VA's duties pursuant to the 
VCAA, where triggered, have been fulfilled.  In each 
instance, as it became apparent there may be any information, 
or medical or lay evidence, not previously provided to VA, 
that may have been necessary to substantiate the veteran's 
claim, VA notified him both of the necessary information and 
of which evidence he was to submit and which evidence VA 
would attempt to obtain on his behalf.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Further, the RO's efforts have complied with the instructions 
contained in the June 2000 Remand from the Board.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  Further 
development and further expending of VA's resources is not 
warranted.  Any "error" to the appellant resulting from 
this Board decision does not affect the merits of his claims 
or his substantive rights, for the reasons discussed above, 
and is therefore harmless.  See 38 C.F.R. § 20.1102.  

Finally, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act), which also 
impacts the veteran's appeal in this case.  Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 
2003).  Section 701 of the Act amends 38 U.S.C.A. §§ 5102 and 
5103, the provisions of law that deal with VA's VCAA duties 
to notify and assist claimants, discussed above.  See 
Veterans Claims Assistance Act of 2000 (VCAA), supra.  

In particular, the Act clarifies that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 701(b), 117 Stat. 2651, 2670 (Dec. 16, 2003) (to be 
codified at 38 U.S.C.A. § 5103(b)(3)).  The effective date of 
that provision is November 9, 2000, the date of enactment of 
the VCAA.  Veterans Benefits Act of 2003, Pub. L. No. 108-
183, § 701(c), 117 Stat. 2651, 2670 (Dec. 16, 2003) (to be 
codified at 38 U.S.C.A. § 5103(c)).  The new law does not 
require VA to send a new notice to claimants.  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701(e), 117 
Stat. 2651, 2670 (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(e)).  

This is significant because, previous to this, VA had issued 
implementing regulations that allowed VA to decide a claim 30 
days after sending a VCAA notification letter, see 38 C.F.R. 
§ 3.159(b)(1), and there was some confusion about whether VA 
could actually decide all claims prior to the expiration of 
the one year period that was provided by statute.  See 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334, (Fed. Cir. Sept. 22, 2003); see also 
38 U.S.C.A.§ 5103(b)(1).  Because Congress made the new 
amendments effective retroactive to the date of the VCAA, 
they effectively overturn, or invalidate, the Federal 
Circuit's holding in PVA.  Thus, although the veteran's 
appeal was ongoing during this change in the law, no due 
process violations can arise because of PVA concerns or the 
recent amendments.  Compare Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991) with Bernard v. Brown, 4 Vet. App. 384 
(1993). 

Having determined that all the new procedural requirements 
that Congress and the President have implemented have been 
fulfilled, the Board can now begin to assess the credibility, 
and therefore the probative value of proffered evidence of 
record.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); see 
Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Guimond v. 
Brown, 6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 161 (1993).

II.  Right foot

Although the veteran later recounts that he dropped a door on 
his right toes, and at least one VA examiner reports that he 
dropped a toolbox on his right toes, the service medical 
record (SMR) reveals that he reportedly dropped a cinder 
block on his right foot, with a resultant fracture to the PIP 
[proximal interphalangeal] joints of the first and second toe 
of his right foot (June 13, 17, and July 3, 1975 clinical 
entries).  He also had lacerations which required stitches, 
and was placed in a cast.  Although subsequent entries showed 
that his cast had deteriorated, a July 14, 1977 clinical 
entry shows that a re-check of his toes revealed no symptoms.  
The rest of the SMRs deal with non-related disorders.  The 
March 1978 exit examination reveals that the veteran's feet 
were clinically evaluated as normal, and there were no 
defects or diagnoses on examination.  

The veteran initially established service connection for the 
residuals of an injury to the right toes in a rating decision 
(RD) dated June 1998.  The RO initially assigned a 10 percent 
evaluation under Diagnostic Code 5010-5284 for moderate foot 
impairment, effective February 25, 1998.  After the September 
1999 Board hearing where the veteran testified to increasing 
symptomatology, the claim was remanded for additional 
development in June 2000.  A June 2003 RD next established a 
20 percent evaluation, effective from the date of the April 
2003 VA compensation and pension examination.  

The veteran testified, in September 1999, that he has 
increasing pain, numbness, swelling, and throbbing of his 
right great toe, causing him to walk on the side of his right 
foot and favoring it.  He claims that an increased original 
rating is warranted.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that there is a distinction between a claim 
based on disagreement with the original rating awarded and a 
claim for an increased rating.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  In this case, the distinction is important 
in determining the evidence that can be used to decide 
whether the original rating on appeal was erroneous.  With an 
initial rating, the RO can assign separate disability ratings 
for separate periods of time based on the facts found.  With 
an increased rating claim, "the present level of disability 
is of primary importance."  Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).  Thus, the distinction between disagreement 
with the original rating awarded and a claim for an increased 
rating is important in terms of VA adjudicative actions.  
With this in mind, the Board finds that the evidence does not 
warrant a higher original rating, or a higher rating at any 
time during the course of the appeal.  

Disability ratings are intended to compensate for reductions 
in earning capacity as a result of the specific disorder.  
The ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such a disorder in civilian 
occupations.  38 U.S.C.A. § 1155.  It is also necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2, and to resolve any 
reasonable doubt regarding the extent of the disability in 
the veteran's favor.  38 C.F.R. § 4.3.  If there is a 
question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

The severity of a toe or foot disability is ascertained, for 
VA rating purposes, by application of the criteria set forth 
in VA's Schedule for Rating Disabilities, 38 C.F.R. § 4.71a, 
Part 4 (hereinafter Schedule).  These criteria utilize 
separate diagnostic codes to identify the various 
disabilities.  Diagnostic Code 5010 contemplates ratings for 
traumatic arthritis, and provides that arthritis due to 
trauma, substantiated by x-ray findings, will be rated as 
degenerative arthritis.  

Under Diagnostic Code 5003, degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  There is a 
caveat, however.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  Compare to 
38 C.F.R. § 4.59 (painful motion is an important factor of 
arthritic disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints; muscle spasm will 
greatly assist the identification).  

When the limitation of motion of a specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
major joint or group of minor joints affected by limitation 
of motion, to be combined, not added, under Diagnostic Code 
5003.  For the purposes of rating disability from arthritis, 
the shoulder, elbow, wrist, hip, knee, and ankle are 
considered major joints; multiple involvements of the 
interphalangeal, metacarpal and carpal joints of the upper 
extremities, the interphalangeal, metatarsal and tarsal 
joints of the lower extremities, the cervical vertebrae, the 
dorsal vertebrae, and the lumbar vertebrae, are each 
considered groups of minor joints, ratable on a parity with 
major joints.  The lumbosacral articulation and both 
sacroiliac joints are considered to be a group of minor 
joints, ratable on disturbance of lumbar spine functions.  
38 C.F.R. § 4.45(f).  

In the absence of limitation of motion, but with x-ray 
evidence of involvement of two or more major joints, or two 
or more minor joint groups, with occasional incapacitating 
exacerbations, a 20 percent evaluation is warranted.  With x-
ray evidence of involvement of two or more major joints, or 
two or more minor joint groups, a 10 percent evaluation is 
warranted.

The veteran is presently rated under Diagnostic Code 5284, 
where moderate residuals of a foot injury warrant a 10 
percent evaluation; moderately severe residuals warrant a 20 
percent evaluation; and severe residuals warrant a 30 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  With 
actual loss of use of the foot, it will be rated at 40 
percent.  See note to Diagnostic Code 5284.  

Diagnostic Code 5282 evaluates hammer toe disabilities to 
individual toes, and provides for the assignment of a 10 
percent rating where all toes are affected, and a 
noncompensable rating for individual toe involvement.  

Diagnostic Code 8722 also considers neuralgia of the 
musculotaneous nerve (superficial peroneal).  Incomplete 
paralysis that is mild is noncompensable, and moderate 
incomplete paralysis contemplates a 10 percent rating.  A 
higher rating is not available unless signs such as loss of 
reflexes, muscle atrophy, and constant pain is shown, so that 
a disability analogous to neuritis can be assigned a severe 
incomplete paralysis rating.  38 C.F.R. §§ 4.123, 4.124.  

Additionally, in De Luca v. Brown, the Court of Appeals for 
Veterans Claims (formerly the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter "the Court") 
held that when the veteran has testified under oath to 
increasing pain on use, and where there was medical evidence 
substantiating these 'flare-ups,' that when musculoskeletal 
system disabilities are evaluated, pain on use and factors 
under 38 C.F.R. §§ 4.40 and 4.45 are to be considered along 
with the criteria set forth in the diagnostic codes to 
determine the level of functional impairment.  8 Vet. App. 
202, 206 (1995).  See also 38 C.F.R. § 4.59.  

However, the combined rating for disabilities of an extremity 
shall not exceed the rating for the amputation at the 
elective level, were amputation to be performed.  For 
example, the combined evaluations for disabilities below the 
knee shall not exceed the 40 percent evaluation.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5165;  38 C.F.R. § 4.68.

The veteran contends that the residuals from the injury to 
his right toes have resulted in additional disability to his 
back, left leg and knees.  Again, these claims were addressed 
in the February 2003 RD and are not subject to the instant 
appeal.  He also claims that his right foot feels like "a 
block of wood," and that he has continual pain in the right 
foot, that is due to his injury of his right great and second 
toes.   

The April 2003 VA examiner found that the veteran had 
"slight" degenerative joint disease (DJD) in the first 
metatarsal and interphalangeal joints.  The examiner also 
found that the veteran had symptoms of peroneal enthesopathy 
that could be attributed to walking on the outside of the 
foot to take the pressure off the joint.  He also added that 
there was no indication that the veteran had treatment to try 
and alleviate symptoms.  The veteran appeared to have mild 
tenderness of the first metatarsal head on the right foot, 
although he stated that his foot was numb, like a block of 
wood.  In June 2003, the examiner noted that the veteran's 
disability resulted in moderate right foot injury.  

This medical opinion shows that the veteran's residuals to 
his right toes has resulted in a slight DJD disability to a 
group of minor joints, with no compensable limitation of 
motion of the toes, and of a possible moderate peroneal 
enthesopathy to the right foot, resulting from the veteran 
avoiding walking on his toes.  Therefore, a 10 percent rating 
can be assigned under Diagnostic Code 8722, for a wholly 
sensory disorder of the mesculocutaneous nerve (superficial 
peroneal) of the right foot.  See 38 C.F.R. § 4.124.  
Additionally, a 10 percent rating could be assigned under 
Diagnostic Code 5003-5282 for the noncompensable limitation 
of motion of less than all toes of the right foot.  See 
Pernorio v. Derwinski, 2 Vet. App. 625 (1992) (because VA 
possesses specialized expertise, agency's determination of 
proper Diagnostic Code application due greater deference); 
Butts v. Brown, 5 Vet. App. 532 (1993) (election of proper 
diagnostic code not question of law subject to de novo 
standard of review).

Although the examiner found that the medical evidence 
substantiated a moderate disability, after his clinical 
examination in April 2003, there is no objective evidence 
that the veteran's right great toe or second right toe 
warrants an increased evaluation.  

First, there is no objective evidence of a compensable right 
second toe disability, at any time.  There are no apparent 
residuals to the fracture to the second right toe, and the 
evaluation of that toe separately would not warrant a rating 
greater than zero percent, either initially, or at any time 
during the course of the instant appeal.  

There is also no objective evidence of an increased original 
right great toe disability, prior to the date of the April 
2003 VA examination report.  In this case, it is the 
examiner's medical opinion which forms the basis for the 
increase, see Colvin v. Derwinski, 1 Vet. App. 171 (1991), 
and that opinion was provided in April 2003.  

Although the veteran consistently attributes much of 
symptomatology to residuals of his in-service injury, the 
preponderance of the evidence is against his claims, because 
the probative medical evidence shows that his complaints are 
instead due to a leg length discrepancy and rotational hip 
abnormalities.  That is, although the veteran is competent to 
testify as to his symptoms, where the determinative issue 
involves a question of medical diagnosis or causation, only 
individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  See 
Espiritu v. Derwinski, 2 Vet App 492 (1992).  As the veteran 
has not shown he has any such specialized experience or 
training, the preponderance of the evidence is against his 
claims.  

Also, subsequent to April 2003, the record shows only that a 
preponderance of the evidence is against the claims for an 
increase.  This is because there is also no objective 
evidence showing that the veteran's right great toe or second 
right toe residuals result in any disability warranting a 
rating greater than 20 percent.  

For example, the record reveals that some examiners also note 
that the objective findings on examination do not support the 
subjective complaints.  Thus, without this objective 
confirmation, limitation of motion is not ratable under 
38 C.F.R. § 4.71a, diagnostic codes 5003-5010.  

Similarly, he was also extensively evaluated neurologically, 
and EMG and other studies were not enlightening, according to 
the examiners who interpreted those results.  There certainly 
was no pathology attributed to a injury of the right foot or 
toes.  (November 1999 urgent care note and neurological 
examination report; October 1999 consultation finding no 
cause of decreased reflexes, and no new clinical findings 
since peripheral neuropathy was investigated in July 1998; 
August 1999 EMG note; May 1998 Podiatry note showing no 
objective ankle or foot weakness.)  

Further, review of the extensive VA outpatient treatment 
records show that he was primarily seen for low back 
complaints and treatment, problems which were specifically 
associated to his leg length discrepancy and hip problems by 
competent medical examiners.  He was provided special inserts 
and treatment to try to alleviate this condition, not, as he 
testified, his service-connected toe injury.  Espiritu, at 
492. 

In brief, the evidence shows only very mild residuals from an 
old fracture to the right great toe, which currently consist 
of some x-ray evidence of degenerative change.  Limitation is 
not limited to a compensable degree, and ankle disability is 
not shown, or is not shown due to the old, healed fractures 
of the right great and second right toes.  (Diagnostic Codes 
5270-5274; 5262.)  Further, no other diagnoses have been 
provided regarding a right foot condition, and there are no 
signs or symptoms compatible with increased disability 
(Diagnostic Codes 5276-5284.)  

Therefore, benefit of the doubt rule does not apply, and the 
claims are denied.    38 U.S.C.A. § 5107(b).



ORDER

An original rating greater than 10 percent for the residuals 
of an injury to the right toes, prior to April 8, 2003, is 
denied.  

A rating greater than 20 percent for the residuals of an 
injury to the right toes, from April 8, 2003, on appeal from 
the initial grant of service connection, is denied.



	                        
____________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



